249 S.W.3d 923 (2008)
Keith ROSS, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89288.
Missouri Court of Appeals, Eastern District, Division Four.
April 15, 2008.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Anna L. Bunch, Assistant Attorney General, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Keith Ross (Movant) appeals from the motion court's Findings of Fact, Conclusions of Law, and Judgment (judgment) denying his Motion to Vacate, Set Aside, or Correct Judgment and Sentence, filed pursuant to Rule 24.035.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment of the motion court is based on findings of fact that are not clearly erroneous. Rule 84.16(b)(2); Rule 24.035(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).